DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Receipt of Remarks/Amendments filed on 07/13/2021 is acknowledged. Claims 1-4, 9-10, and 12-13 are amended. Claim 15 is cancelled. Claims 5-8 and 14, directed to non-elected invention/species, remain withdrawn. Claims 1-4, and 9-13 are presented for examination on the merits for patentability as they read upon the elected subject matter. Because Applicant did not point any errors to the Restriction Requirement, the requirement is deemed final. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s remarks, see p 6, filed 07/13/2021, with respect to the Objections to Claims 1 and 9 have been fully considered and are persuasive. Applicant amended the claims putting a dash or space between the numbers of carbons and the succeeding word. The rejection has been withdrawn.
Applicant’s remarks, see pp. 6-7, 112 Section, filed 07/13/2021, with respect to the 112 rejection of Claims 1-4 and 9-13 have been fully considered and are persuasive. Applicant amended the claim language to recite "or an agriculturally acceptable salt of the compound or a tautomer of the compound”. The rejection has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (WO 2013/079708 A1, cited in the IDS), hereinafter Avery, and in view of Jeanmart et al. (WO 2010/000773 A1), hereinafter Jeanmart.
Applicant’s claim
Applicant claims a compound of Formula I and elected species. Applicant also claims an herbicidal composition comprising the compound and an agriculturally acceptable formulation adjuvant, further comprising at least one additional pesticide that is an herbicide or safener.  

    PNG
    media_image1.png
    323
    628
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    149
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Avery relates the invention of compound of Formula I suitable for use as herbicides, optionally present as an agrochemically acceptable salt. 

    PNG
    media_image3.png
    286
    455
    media_image3.png
    Greyscale

Figure 1. Formula 1

    PNG
    media_image4.png
    139
    297
    media_image4.png
    Greyscale

Figure 2. Compound in Example 5
Claims 1-4 and 9-10, Avery expressly teaches the preparation of the oxatricyclo decane dione compound (Example 5) which is similar in structure to the instantly claimed compound. 
Avery teaches that the herbicidal composition comprises of compound of Formula I and a substantially-inert agrochemically acceptable substance (e.g. an agrochemically acceptable carrier, diluent and/or solvent, an agrochemically acceptable adjuvant, emulsifier/surfactant, and/or another agrochemically acceptable additive) (p. 76-81). Thus, Avery renders obvious Claim 11.
Regarding Claims 12-13, Avery recites that the formulations may also comprise additional active substances, for example further herbicides, herbicide safeners, plant growth regulators, fungicides or insecticides (p. 81, 2nd paragraph), reading on the “the additional pesticide” and “herbicide or herbicide safener” features of the claims because instant Claim 13 recites that the additional pesticide is a herbicide or herbicide safener.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Avery’s structure and the elected species is that Avery has methyl instead of methoxy on the benzene R2 and methyl instead of H on R1 in the expressly taught compound.  However, Avery also teaches that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. (Claim 1). 
Avery cites the teachings of Jeanmart regarding cyclopentadione compounds with substituted phenyl and having herbicidal activity (Avery, p. 1, 2nd paragraph). Jeanmart teaches a compound of 1 hydrogen, methyl, halogen, etc. and R4 is C1-C6 alkoxy (Claim 1). 

    PNG
    media_image5.png
    303
    547
    media_image5.png
    Greyscale

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
With regards to the methyl group instead of H on R1 in Avery’s structure, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. Structural similarities have been found to support a prima facie case of obviousness. See MPEP 2144.08  In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring. 
Additionally, Avery provides strong motivation to refer to the teachings of Jeanmart as related herbicides having similar cyclopentanedione with substituted phenyl structures. Jeanmart teaches that hydrogen at R1 position still provides herbicidal compounds. This teaching of Jeanmart combined with Avery’s teachings that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. strongly suggests to a person skilled in the art that there is an expectation of success to substitute the methyl group with hydrogen and still have herbicidal activity, and as such a skilled artisan would be motivated to do this substitution. 

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO 2014/191534 A1, cited in the IDS), hereinafter Black, in view of Mitsos, C. (Isosteres in Medicinal Chemistry, Group Meeting 2/1/2006, https://www.scripps.edu/baran/images/grpmtgpdf/Mitsos_Feb_06.pdf), hereinafter Mitsos, and Avery et al. (WO 2013/079708 A1, cited in the IDS), hereinafter Avery, and Jeanmart et al. (WO 2010/000773 A1), hereinafter Jeanmart.
Applicant’s claim
Applicant claims a compound of Formula I and elected species. Applicant also claims an herbicidal composition comprising the compound and an agriculturally acceptable formulation adjuvant, further comprising at least one additional pesticide that is an herbicide or safener.  

    PNG
    media_image1.png
    323
    628
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    149
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Black teaches herbicidal composition of Formula I comprising oxygen-bridged fused bicyclic compounds (Claims 1,13, 21), making Claims 1-4 and 9-10 obvious. Table 13 covers compounds of the formula in Figure 3, where R1 is F, R2 is methoxy, and X is methyl (p. 196). Black expressly teaches compound A16 having a methoxy group at the R2 position. 

    PNG
    media_image6.png
    270
    406
    media_image6.png
    Greyscale

Figure 3. Formula I

    PNG
    media_image7.png
    176
    309
    media_image7.png
    Greyscale

Figure 4. Compound A16
Regarding Claim 11, Black teaches that the herbicidal composition comprises a substantially-inert agrochemically acceptable substance (e.g. an agrochemically acceptable carrier, diluent and/or solvent, an agrochemically acceptable adjuvant, emulsifier/surfactant, and/or another agrochemically acceptable additive) (p. 132-137).
Regarding Claims 12-13, Black recites that the formulations may also comprise additional active substances, for example further herbicides, herbicide safeners, plant growth regulators, fungicides or insecticides (p. 136, 2nd paragraph), reading on the “the additional pesticide” and “herbicide or herbicide safener” features of the claims because instant Claim 13 recites that the additional pesticide is a herbicide or herbicide safener.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Black’s structure and the instant claim is the fluorine at R1 position in Black’s A16. Substitution of a fluorine with a hydrogen is a known bioisosteric replacement and is not absent unexpected or unobvious results as evidenced by Mitsos (p. 2).
Avery and Jeanmart cure this deficiency in Black by providing the motivation to replace the fluorine with hydrogen.  Avery relates the invention of compound of Formula I and compound in Example 5 suitable for use as herbicides (vide supra). Avery teaches that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. (Claim 1). Avery cites the teachings of Jeanmart regarding cyclopentadione compounds with substituted phenyl and having herbicidal activity (Avery, p. 1, 2nd paragraph). Jeanmart 1 hydrogen, methyl, halogen, etc. and R4 is C1-C6 alkoxy (Claim 1). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mitsos, Avery and Jeanmart with that of Black and arrive at the instantly claimed composition.  Avery provides strong motivation to refer to the teachings of Jeanmart as related herbicides having similar cyclopentanedione with substituted phenyl structures, where the skilled artisan would be taught by Jeanmart that hydrogen at R1 position still provides herbicidal compounds. This teaching of Jeanmart combined with Avery’s teachings that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. strongly suggests to a person skilled in the art that there is an expectation of success to substitute the fluorine group at R1 in Black with hydrogen and still have herbicidal activity, and as such a skilled artisan would be motivated to do this substitution. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant argues the 103 rejection over Avery of Jeanmart, noting that Jeanmart is an older and broader art. First, Applicant states that it is unclear why Example 5 compound of Avery would be selected from the general disclosure for modification.  Second, it is unclear why a skilled artisan 
These arguments are not persuasive. Regarding the age of Jeanmart, MPEP 2145 VIII states:  “The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem.” In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.). See also Ex parte Meyer, 6 USPQ2d 1966 (Bd. Pat. App. & Inter. 1988) (length of time between the issuance of prior art patents relied upon (1920 and 1976) was not persuasive of unobviousness).
Regarding the question of why Example 5 compound of Avery would be selected from the general disclosure, and why the tri-substituted benzene compounds are not considered, it is the Examiner’s position that the rejection is obviousness and not anticipation. The disclosure of other species does not make any one less obvious.
Second, regarding the modification of methyl to hydrogen or methyl to methoxy, Avery contemplates these substitutions by teaching that R2 can be hydrogen, methyl, fluorine, chlorine, methoxy etc. (Claim 1). Again, the Examiner notes that the rejection is one of obviousness and not anticipation.  Avery does not need to exemplify the exact compound being claimed to render it obvious. Jeanmart supports Avery with its teaching 1 position still provides herbicidal compounds, suggesting to a person skilled in the art that there is an expectation of success to substitute the methyl group with hydrogen and still have herbicidal activity. 
In response to the alleged unexpected results, the Examiner does not find the results of sufficient weight to overcome the rejection of record. An unexpected property or result must actually be unexpected and of statistical and practical significance. The burden is on the Applicant to establish the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02. In the instant case, the data in pp. 60-62 of the specification and in Applicant’s Remarks does not show convincing practical and significant difference between Compound 1.2 and A-18, firstly due to the lack of standard error data in the reported percent phytotoxicity data; second, it is unclear why or how the percent phytotoxicity at a rate of 16 6/ha is higher than at 63 g/ha for compound 1.2 indicating that there is a wide margin of error. Thus, the Examiner cannot make the determination as to the significance of the degree of phytotoxicity shown for compound 1.2, at least for TRZAW. Applicant bears the burden to explain the data and their significance, and why the results are unexpected or unobvious. 
Additionally, the Examiner notes that the data disclosed in the specification Table B2 and B3 are not commensurate in scope with the instant claims. The claims are directed to compounds of formula I.  The allegedly unexpected results on phytotoxicity data presented in the tables show a single compound, Compound 1.2, of Formula I. The single species does not represent the entire genus being claimed, and the herbicidal and phytotoxicity of other species have not been shown. Second, it appears that the Applicant is suggesting that the hydrogen and methoxy groups are responsible for the decreased phytotoxicity of Formula I.  However, without comparative examples with other species, 
Applicant argues the 103 rejection over Black in view of Mitsos, Avery, and Jeanmart, alleging that Mitsos teaches the differences between H and F can lead to unpredictable changes.
This argument is also unpersuasive. Isosterism, taught by Mitsos, is a common approach used by medicinal chemists for rational modification of compounds into safer and more effective agents.  See Mitsos, (Bioisosteric replacements: Why? Section in p. 1, Column 2). As Mitsos has taught, hydrogen and fluorine are isosteres. As further evidence, Patani supports Mitsos in the teaching that the two are classical isosteres, and that their substitution for one another results in retention of activity (Chem. Rev. 1996, p. 3149, Section 1; pp. 3152-3153, Section 4). The argument regarding their differences is unconvincing because Mitsos points to their similarity in size, and thus their replacement is ideal because it does not present steric problems. Regardless of their slight difference in properties, the groups are known to exhibit similar activities which makes them classical replacements. The burden is on the Applicant to show that such replacement on the claimed compound would result in compounds exhibiting difference of statistical and practical importance, for example, in herbicidal activity. As such, one of ordinary skill in the art would have found it prima facie obvious at the time of the invention to substitute the fluorine of Black with hydrogen, and be motivated to do so deriving the instantly .
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/J.Y.S./Examiner, Art Unit 1616        


/ERIN E HIRT/Primary Examiner, Art Unit 1616